Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20   Page 1 of 21 PageID 7




                            EXHIBIT 1
                                                                                                                                                 FmED
                                                                                                                                  4/23/2020 3:36   PM
2 CITS   ESERVE                                                                                                                      FELICIA PITRE
                Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                               Page 2 of 21 PageID 8               DSTMCTCLERK
                                                                                                                                   DISTRICT CLERK
                                                                                                                                 DALLAS   00.,
                                                                                                                                          CO.,TEXAS
                                                                                                                       Christi   Underwood   DEPUTY


                                         CAUSE N0.          DC-20-05999

           VANDELAY HOSPITALITY                                                           IN THE DISTRICT COURT
           GROUP LP D/B/A HUDSON
           HOUSE,
           Plaintiﬂ;
                                                                                       C-68
           v.
           V.
                                                               mmmmmmmmmmmm




                                                                                                   JUDICIAL DISTRICT

           THE CINCINNATI INSURANCE
           COMPANY, AND BARON CASS,
           Defendants.                                                                    DALLAS COUNTY, TEXAS


                  ORIGINAL PETITION & REQUEST FOR DISCLOSURE
           TO THE HONORABLE JUDGE OF SAID COURT:
                       COMES NOW,       Plaintiff   Vandelay Hospitality Group LP d/b/a Hudson House,

           who files this Original Petition & Request for Disclosure against The Cincinnati Insurance

           Company and Baron Cass                                                 t0 provide insurance
                                            over Cincinnati’s anticipated refusal to

           coverage,    and would    respectively    show this Court the following:

                                                       I.     PARTIES

                  1.        Plaintiff   Vandelay Hospitality Group LP d/b/a Hudson House

           (“Vandelay” and/or “Plaintiff’)      is   a Texas Limited Partnership doing business in Dallas,


           Texas.

                  2.        Defendant The Cincinnati Insurance Company (“Cincinnati” and/or

           “Defendant”)     is                                             of Texas with a certificate 0f
                                 in the business of insurance in the State 0f                          of


           authority to engage in the business of insurance in the State 0f
                                                                         of Texas.                          Defendant        is



                                     of Ohio, and maintains
           incorporated in the State 0f                                       its                   0f business in Ohio.
                                                                                    principal place of                       It



           may be                                               of the Complaint and
                       served with process by delivering a copy 0f                                       Summons       to   its




           PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                             --            PAGE   |
                                                                                                                       1
           905088
      Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                              Page 3 of 21 PageID 9



Registered Agent,    CT   Corporation System, 350 North                      St.   Paul   St.,   Dallas, Texas        75201

National Registered Agents,          Inc., at   1999 Bryan         Street, Suite        900, Dallas, Texas 75201-

3136, or wherever else    it   may be found.

        3.      Defendant Baron Cass                (“Cass”)       is   Plaintiffs insurance broker.          Mr. Cass

is    an individual residing in Dallas County, Texas, and may be served                               at his place 0f


employment, Swingle Collins            &   Associates, 13760 Noel Road, Ste. 600, Dallas Texas


75240-

                                     II.     JURISDICTION & VENUE

        4.      Jurisdiction    is   proper in this Court as the              relief     requested   falls   Within the

jurisdictional limits of the Court.         Venue       is   proper in Dallas County, Texas, pursuant to

Chapter 15 of the Texas    Civil Practice        and Remedies Code because, among other reasons,

all   or a substantial portion, of the events involved in this lawsuit occurred in Dallas


County, Texas as well as TEX. BUS.         & COM. CODE §            17.56.


        5.      This Court has jurisdiction to grant declaratory relief under Chapter 37 0f

the Texas Civil Practice and Remedies Code because an actual controversy exists between

the parties as to their respective rights and obligations under the Policy with respect to

the loss 0f business arising from the           civil   authority events detailed below.

        6.      This Court has personal jurisdiction over Defendant Cincinnati pursuant to

the Texas long   arm   statute because Cincinnati has submitted to jurisdiction in this state


by transacting business    in Texas, contracting t0 insure a person, property 0r risk located


in Texas at the time 0f contracting          and making a contract substantially connected with

Texas. Cincinnati’s business includes but                    is   not limited      t0:    (a)    making and issuing

insurance contracts with the Plaintiff and Texas residents similar to the                               Plaintiff; (b)


taking 0r receiving applications for insurance from Texas residents including the


PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                             --                  PAG    E   |
                                                                                                                      2
905088
     Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                          Page 4 of 21 PageID 10



Plaintiffs application; (c) receiving 0r collecting              premiums, commissions, membership

fees,   assessments, dues or other consideration for any insurance 0r any part thereof,

including any such consideration or payments from the Plaintiff; and, (d) the issuance or


delivery of contracts of insurance to residents of the State of Texas or person authorized


to   d0 business      in the State 0f Texas, including the Plaintiff. In addition,                   Defendant

Cincinnati exercises substantial, systematic, and continuous contacts with Texas by doing

business in Texas, serving insureds in Texas, and seeking additional business in Texas.


        7.       Pursuant to TEX. R. CIV.           P. 47,   the Plaintiff seeks monetary relief against

Cincinnati for    more than $1,OOO,OOO.OO.1

                                            III.         INTRODUCTION
        8.       Plaintiff is the   owner and operator of several restaurants in Dallas who have

been forced to cease        its full—service   operations as a result of physical        damage to    Plaintiffs


business property, including          its   equipment and       fixtures; as    confirmed by recent orders

issued by the City 0f Dallas and the State 0f Texas, t0 cease                   its full-service   operations —

through no fault of its       own —   as part of the City     and   State’s effort to   slow the spread of the

COVID—19      global pandemic.


        9.       The    limitations caused         by the physical damage, and          as   mandated by these

orders, present an existential threat t0 Plaintiff             and   t0 other small, local businesses that


employ hundreds of Dallas          residents.      T0 protect its restaurants from situations like these,

which threaten        its   livelihoods based       on   factors wholly outside 0f       its   control, Plaintiff


obtained, through Cincinnati’s registered broker Cass, business interruption insurance

from Cincinnati.



                 the right to amend, decrease and/or increase the amount of damages plead based on
1P1aintiff reserves
evidence developed before trial.


PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                         --                  PAG   E   |   3
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                                      Page 5 of 21 PageID 11



    10.              In blatant breach of its insurance obligations that                     it   voluntary undertook in

exchange for Plaintiffs premium payments, Cincinnati                             is   anticipated     and has indicated

that Plaintiff’s claims arising                   from the City and State—ordered interruption of                                 its



restaurants will be denied.                As a result,   Plaintiff now brings this action to           ensure Plaintiffs

receipt 0f the benefits of the all-risk commercial business owner’s insurance Policy issued


to Plaintiff,        which provides for coverage for losses incurred due t0 a “necessary

suspension” of         its   operations, including            when   its   businesses are forced to close due to a

government order.

                                           IV.        FACTUAL ALLEGATIONS
    11.              In exchange for substantial premiums, Cincinnati sold a commercial

property insurance policy promising to indemnify Vandelay for losses resulting from

occurrences, including the necessary suspension of business operation at any insured

location caused         by a government order, during the relevant time period (hereinafter the

“P01icy”).      Vandelay purchased the Cincinnati’s commercial Policy through Cincinnati’s

registered insurance broker, Cass.


    12.              The     Policy   is    an   “all risk”   policy that provides broad coverage for losses


caused by any cause unless expressly excluded.

    13.              The     Policy insures three (3) of Vandelay’s restaurants,                        two   (2)   Hudson

House     locations       and Drake’s Hollywood (sometimes                    collectively referred to as “Insured


Restaurants” and/or “Restaurants”).


    14.              To   protect     its    Restaurants from mandatory closures, Vandelay obtained

business interruption insurance from Cincinnati through                           its   registered broker, Cass.                The

Policy    is   to   pay for   loss of business        income and extra expenses caused by action of                             civil


authority that prohibits access to the premises due to “loss” to property.


PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                                  --                 PAG      E   |   4
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                                   Page 6 of 21 PageID 12



    15.              The Insured Restaurants are covered under Cincinnati Policy ECP0495629,

which     is    effective        from July        6,   2019 through July       6,   2020. The Policy has been

continuously in           full   force   and     effect since inception.


Coronavirus (COVID-lq) and Dallas’                                & Texas’ Response
    16.              For years,      if    not decades, the Center for Disease Control and the World

Health Organization (“WHO”) have been warning about the possibility 0f an airborne

Virus that could cause a worldwide pandemic. Coronavirus (COVID-19) (hereinafter


“COVID-19”)          is   a highly contagious airborne Virus that has rapidly spread and continues

to spread across the United States.                    On January 30,      2020, the Director of      WHO declared
the 2019 Coronavirus “outbreak a Public Health Emergency of International Concern.”

    17.              On March            11,   2020, the   WHO      declared the    CONVID—19       Virus outbreak a


pandemic        (a   Widespread epidemic).

    18.              The following day, on March 12, 2020, a Declaration 0f State of Disaster was

issued by Texas Governor Abbot to take additional steps t0 prepare for, respond to, and

mitigate the spread of SARS—CoV—2.


    19.              That same day on March                 12,   2020, the Mayor of Dallas “declared a local

state 0f disaster” for the City 0f Dallas resulting                      “from the COVID—19 Pandemic” and

issued an Order prohibiting public gatherings of more than                          500 people.

   20.               On March 12,              2020, Dallas County Judge Clay Jenkins, under the authority

of Texas       Government Code section 108, issued a DECLARATION OF LOCAL DISASTER

FOR PUBLIC HEALTH EMERGENCY. The                                     Declaration stated that “a local state 0f

disaster for public health                     emergency    is    hereby declared for Dallas County, Texas,

pursuant to Section 418.108(a) of the Texas Government Code.

    21.              Judge Jenkins also issued an order on March                    12,   2020   stating:



PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                              --                  PAG   E   |   5
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                Page 7 of 21 PageID 13



         The virus that causes 2019 Coronavirus Disease (COVID-19) is easily
         transmitted through person to person contact, especially in group settings,
         and it is essential that the spread of the virus be slowed to protect the ability
         of public and private health care providers to handle the influx of new
         patients and safeguard public health and safety.

   22.          On March 16, 2020, President Trump acknowledged the gravity of the

COVID-19 pandemic and introduced new guidelines to limit people’s interactions,

including that all Americans should avoid groups of more than 10 people.

   23.          On March 16, 2020, Dallas County issued an Amended Order that barred

public, private or community gatherings of more than fifty (50) persons. It also provided

that: “Restaurants with or without drive-in or drive-through services and microbreweries,

micro-distilleries, or wineries may only provide take out, delivery, or drive-through

services as allowed by law.”

   24.          The City of Dallas also issued an Amended Order on March 16, 2020

prohibiting access and use of any premises operated as dine-in restaurants, but allowing

operation only as regulated take-out services. The Amended Dallas City Order further

provided that “[t]he owner, manager, or operator of any facility that is likely to be

impaired by these regulations shall post a copy of these regulations onsite and visible to

users of the facility and provide a copy to any user of the facility asking for a copy.” Dallas

County issued another Amended Order, which prohibited “[p]ublic or private

Recreational Gatherings and Community Gatherings.” It further ordered that “[b]ars,

lounges, taverns, private clubs, arcades, and gyms shall close.”

   25.          Effective on March 17, 2020, and in accordance with public health

recommendations and directives coming from federal, state and county officials, Plaintiff

announced it would be closing all Restaurant locations until the appropriate authorities

determined the danger from the COVID-19 pandemic has passed and it is safe to reopen.
_________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE --      P A G E |6
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20              Page 8 of 21 PageID 14



   26.        Any debate over whether or not Plaintiff was required to temporarily close

all of its Texas Restaurant locations was quashed when, on March 19, 2020, Texas

Governor Abbott issued a Public Health Disaster Declaration and Executive Order that,

among other things, prohibited Texans from gathering in groups of ten or more people,

which constructively closed all of Plaintiff’s Restaurants.

   27.        That same day, the Texas Commissioner of the Department of the State

Health Services issued a proclamation, pursuant to Texas Health and Safety Code §

81.002, which (1) declared a public health disaster for the entire State of Texas; and then

(2) ordered that everyone in Texas “shall act responsibly to prevent and control

communicable disease.”

   28.        The Order then listed several standards of responsible action to “reduce and

delay the spread of COVID-19,” including:

         •   “Limit as much as possible close contact with other people. Stay six feet

             away.”

         •   “Do not gather in social groups of more than ten (10) individuals.”

         •   “Limit trips into the public to essential outings. Traveling to work, the grocery

             store, the pharmacy or to seek medical care would be considered essential

             trips.”

         •   “Restaurants should not allow dine-in options, either inside or outside.”

   29.        Dallas County issued another Amended Order requiring those living in

Dallas County to shelter at their residence, effective at 12 a.m. March 24, 2020. It allowed

only essential businesses to continue to operate.




_________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE --      P A G E |7
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                       Page 9 of 21 PageID 15



   30.           Dallas      County issued a subsequent Amended Order continuing the

extraordinary rules and regulations previously adopted, and              amended the previous Order

stating:


          WHEREAS, this Emergency Order is necessary because of the propensity 0f
       the Virus t0 spread t0 person t0 person and also because the virus is
       physically causing property damage due t0 its proclivity t0 attach
       surfaces for prolonged periods 0f time;


          WHEREAS,         this   Emergency Order   is   necessary to protect the lives, health,
          welfare,   and   safety of the County’s residents     from the devastating impacts
          of this pandemic.



    31.         The Amended Dallas County Order further provides               as to Restaurants:


             Restaurants. Restaurants with or without drive-in 0r drive-through
             services and microbreweries, micro—distilleries, or wineries may only
             provide take out, delivery or drive—through services as allowed by law.
             In-person service      is prohibited. Customers may order and pay
             inside,but are prohibited from waiting inside the restaurant for their
             food. A11 food must be brought outside t0 customers. To allow for
             increased access t0 restaurants, this Order hereby suspends all laws and
             regulations prohibiting people from walking in a drive-through.


Cincinnati Anticipatorilv Repudiates Plaintiff’s Insurance Coveragg

    32.          On March 17, 2020, Plaintiff through Cass, provided a notice of claim under

the Policy to Cincinnati’s agent for notice of claims.


    33-          On March         23, 2020, Cincinnati’s agent submitted a reservation of rights


letter t0 Plaintiff,       which    clearly indicated Cincinnati’s position 0f     n0 coverage.     For

example, Cincinnati states:

          At the threshold, there must be direct physical loss 0r damage t0 Covered
          Property caused by a covered cause of loss in order for the claim to be
          covered. Covered Property generally entails your premises and business
          personal property. Direct physical loss 0r damage generally means a
          physical effect on Covered Property, such as a deformation, permanent
          change in physical appearance 0r other manifestation of a physical effect.
          Your notice of claim indicates that your claims involves Coronavirus.



PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                   --              PAGEIS
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                              Page 10 of 21 PageID 16



          However, the fact 0f the pandemic, Without more,                 is   not direct physical loss
          0r   damage to property at the premises.

   34.            Although          Plaintiff   has yet to receive a formal denial 0f coverage, the above

statement from Cincinnati’s agent                   is clear:   Cincinnati has no intention of providing


coverage under         its Policy.


Plaintiff’s All-Risk           Insurance Policv

    35.           At   all   relevant times hereto, Plaintiff was an insured under the Policy. At                   all



times mentioned herein, the Policy covered the Restaurants/Premises identified above.

Plaintiff intended t0 purchase,                and did in fact purchase, an exclusionary policy, intending

to cover,      among    other things,      all   business interruptions caused by any event other than

those specifically excluded in the Policy.

   36.             Plaintiff    has performed         all   of their obligations under the Policy, including


but not limited t0 the payment of premiums and timely reporting 0f claims. Therefore,

the Policy has been in effect since July               6,   2019 Without interruption.

    37.           The Policy pays for direct physical loss t0 the covered Restaurants                as well as


business income and extra expenses incurred due to the necessary suspension of

operations.      The Policy      also pays for losses incurred as a result of business interruption


caused by an order from a              civil   authority.


   38.            Cincinnati’s conclusory position that the                 COVID-19 does not       constitute


direct physical        damage, and thus no coverage                  exists Plaintiffs forced closures             and

business interruption          is   not supported by the Policy, 0r the         facts.


   39.             Direct physical loss can exist Without actual structural              damage   t0 property.


In analogous circumstances t0 the                  COVID-19      agent, the presence 0f harmful substances


at or   on a property can constitute property damage or                    direct physical loss that triggers




PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                           --             PAG   E    |   9
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20             Page 11 of 21 PageID 17



first party property damage. For instance, ammonia accidentally released into a facility,

renders the building unsafe until it can be removed: covered property damage has

occurred. If the presence of harmful substances renders the property uninhabitable or

unstable, the coverage requirement of direct physical loss as a necessary condition has

been met. It has consistently been held that the presence of a dangerous substance in a

property constitutes “physical loss or damage.”

   40.        At the very least, Plaintiff suffered a physical loss of the covered property as

a result of the COVID-19 coronavirus and the mandated orders and actions taken to limit

the impact of the pandemic.

    41.       Plaintiff clearly suffered a loss of use of covered property because Plaintiff

was unable to operate and use the restaurant for in-person dining.

   42.        Moreover, unlike many commercial property policies available in the

market, the Policy sold by Cincinnati do not include an exclusion for loss caused by a

virus. The Policy has rules and conditions regarding bacteria, but it is undisputed that a

virus is not a bacterium.

   43.        Indeed, the insurance industry has promulgated forms that recognize the

distinction between viruses an bacterium and, when applicable, provide for the exclusion

of both. One such promulgated form provides:




_________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE --      P A G E | 10
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                                                                                   Page 12 of 21 PageID 18



                                                                                                                                          COMMERCIAL PROPERTY
                                                                                                                                                  0P 01 40 07 06

                        'n-ns         ENDonsemENT CHANGES THE Poucv. PLEASE READ IT CAREFULLY.

                        EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
                 Th'n endorsement modiﬁes insurance provided under tho foliowing:


                      COMMERCIAL PROPERTY COVERAGE PART
                      STANDARD PROPETY POLICY

                 A.   Tha exclusion sat form in Paragraph B. applies to                                   D.    The folowing provlsions In Ihls Cowman Pan or
                      all courage under all forms and endorsamanu                                               Poﬂcy are homby amerdad to temova Manna
                      that       eomprlsa      this   Coverage Part or             Policy.   indud-             to bachr'a:
                      ing but not limited to forms or
                      cover pruparty dmage to buildings or personal
                                                                         andorsamanm            that
                                                                                                                L
                                                                                                                     W.
                                                                                                                     Exclude" of .Fungus.‘      w“ Rd.        Dry Rot And




                 B.
                      m
                      properly and forms or endowments that cover



                      Wa will
                             -        ‘


                                      '"mm'            extra    9"""53

                             not pay for Ions or damage caused by at
                      reaming from any virus. bamnum or other rnlcro-
                                                                              “r
                                                                                      -

                                                                                   3cm"
                                                                                                 -


                                                                                             °f c'“-|           2.   Adamml
                                                                                                                     'Fungm-.
                                                                                                                      Idl
                                                                                                                             and
                                                                                                                              '



                                                                                                                              Coverage — Lerted Coverage

                                                                                                                                 d
                                                                                                                                   Wu
                                                                                                                                                  .   _




                                                                                                                                  Rot. Dry Rot And Bacteria.

                                                                                                                     :ruagguanﬂfanmm,mla
                                                                                                                                         nt'      mmmg
                                                                                                                                                     the
                                                                                                                                                          '


                                                                                                                                                                   m
                                                                                                                                                                      for
                                                                                                                                                                       In-




                      mm“dim.
                      Phﬁica'
                                          that induces n,          is   capable of inducing
                                                      illnass or disease.
                                                                                                           E.   Tha [arms ofthe exclusmn
                                                                                                                                            _


                                                                                                                                          In Paragraph 3.. oru'a
                                                                                                                                    axdusion to a particular rues.
                                                                                                                inappllcmﬂity of this
                                                                                                                                            mamas
                      MW" wus'a‘"
                      damage
                                      "“5
                                           .




                                     caused by or
                                                         .


                                                                due“     “m   apply ‘9
                                                              resulting from 'fungus'.
                                                                                             b“ °r
                                                                                                wet
                                                                                                                do n01 serve to crests          for any lass Ihat
                                                                                                                would othenuiso be excluded undar this Coverage
                                                                                                                Part or Policy.
                      mt     or dry   rot.     Such    lass or    damage     is addressed in

                      a separate exclusion                   in this   Coverage      Pm
                                                                                     or Pol-
                      Icy.

                 c.   Wth  respect to any loss or damage subject to me
                      exclusion in Paragraph 3.. such exaluslon super-
                      sedes any excluslon ralaling to 'pollulams'.




      44.                  Plaintiff reasonably believed                                                and expected that the insurance purchased

from Cincinnati included coverage for property damage and business interruption losses

caused by viruses like the COVID-19 coronavirus.

      45.                  Had             Cincinnati wanted t0 exclude pandemic-related losses under the


Policy,     it   easily could                   have attempted t0 do so 0n the front-end with an express exclusion.

Instead, Cincinnati collected substantial premiums,                                                                        and          after a       pandemic and the

resulting closure orders caused catastrophic business losses t0 Plaintiff t0 try to limit                                                                                              its



exposure 0n the backend through its erroneous assertion that the presence of the COVID-

19   is   not a physical loss and thus                                     is      not a covered cause of loss under the Policy.

      46.                  Plaintiff brings this lawsuit against                                                 Defendants for declaratory                          relief,          and

against Cincinnati for                            its        anticipatory breach of its contractual obligations under the                                                             all—


risk      commercial property insurance Policy t0 indemnify                                                                       Plaintiff for business losses                       and


PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                                                                               --                         PAGE         |
                                                                                                                                                                                 11
905088
    Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                         Page 13 of 21 PageID 19



extra expenses,       and other related       losses resulting       from the actions taken by                  civil


authorities t0 stop the       human    to   human and       surface t0   human      spread 0f the COVID-19

outbreak.

                                      V.           CAUSES OF ACTION

     47.        A11 conditions precedent t0 this action              have been performed, have been

waived 0r are excused.

     48.        The    acts    and omissions of Defendants described                        in   the   foregoing

paragraphs give      rise to the following causes of action:


DECLARATORY JUDGMENT 0F COVERAGE

     49.        Plaintiff   Vandelay re-alleges each and every paragraph as though they are

set forth fully herein.


     50.        This Court     may declare the rights and other legal              relations of the parties in


dispute whether 0r not further relief is 0r could be sought.


     51.        An    actual   and bona-fide controversy            exists    between the         Plaintiff         and

Defendants2 as the rights and obligations under the Policy coverage for business income

loss in that:


      a.        Plaintiff     was forced      t0    close    the   insured        Restaurants’    premises 0r

      substantially reduce     its   business due t0 the measures put in place by civil authorities

      to stop the spread of     COVID-19,      specifically     through   human       to   human and       surface


      to   human contact.




2
 Defendants are both proper parties to this declaratory judgment action because both Defendants could be
impacted by a determination that the Policy sold to Plaintiff does not in fact provide the coverages that
Plaintiff sought and believed it acquired.


PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                       --                  PAG   E   |
                                                                                                               12
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20             Page 14 of 21 PageID 20



     b.        Plaintiff contends that these measures trigger coverage under the all-risk

     Policy because the Policy does not include an exclusion for a viral pandemic;

     c.        Plaintiff further contends these civil authority Orders triggers coverage

     under the all-risk Policy because there was a direct loss of property;

     d.        Upon information and belief, Defendant denies and disputes that the

     standard business income loss and extra expense coverage Policy provides coverage

     in this instance.

   52.         Plaintiff seeks a declaration that the Policy is an all-risk commercial

property insurance Policy and that it provides coverage for business income losses and

extra expenses.

   53.         Plaintiff also seeks a declaration that the forced closures of the insured

Restaurants’ premises from state and local authorities is a prohibition of access to their

premises and covered as defined in the Policy.

   54.         Plaintiff also seeks a declaration by this Court that Plaintiff sustained a

“direct loss to property” because of COVID-19 and the Orders issued from state and local

authorities.

    55.        Plaintiff seeks an additional declaration that the lost business income it

sustained and continues to sustain is due to the necessary “suspension of [their]

operations” following a loss of the premises.

   56.         This Court has the power and authority to determine the existence or non-

existence of any right, duty, power, liability, privilege, or any fact upon which the parties’

legal relations depend.




_________________________________________________________________________
PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE --      P A G E | 13
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                       Page 15 of 21 PageID 21



    57.        The declaration sought with regard                 t0 the instant controversy              is   of a


justiciable nature, does not    amount t0 an advisory decree, and will                settle the   controversy

between the   parties.


BREACH 0F CONTRACT — ANTICIPATORY BREACH/REPUDIATION

    58.        Plaintiff   Vandelay re-alleges each and every paragraph as though they are

set forth fully herein.


    59.        Vandelay and Cincinnati have a valid agreement.                      Plaintiff   has an    all-risk


commercial property insurance Policy N0. ECP0495629 issued by Defendant Cincinnati.

   60.         Plaintiff   has performed      all   of   its   obligations as specified         by the    Policy,


including the payments of all    premiums due.

    61.        The   Policy provides for coverage for losses to business              income and for extra

expenses.

    62.        The   Policy provides that the Cincinnati will pay for the actual loss of


business income due t0 the necessary suspension 0f operations.

    63.        The   Policy also provides that the Cincinnati will pay for any necessary


expenses that Plaintiff incurs that     it   would not have occurred had there been no                    loss of


the insured property.


    64.        Plaintiff’s all-risk   commercial insurance Policy provides for coverage for

suspension of business operations due to closures caused by the action of civil authorities.

    65.        As stated above,   Plaintiff was forced to close its            premises to the public and

cease 0r substantially reduce     its   operations due t0 the measures put in place by                         civil


authorities t0 stop the spread 0f       COVID-19 through human                 t0   human and       surface t0


human transmission.



PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                    --                    PAG   E   |
                                                                                                              14
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                      Page 16 of 21 PageID 22



    66.         Upon   information and     belief, Cincinnati        intends t0 refuse performance

under the    Policy. Specifically, Cincinnati intends to         deny ore refuse t0 provide coverage

for loss of property, business       income losses or extra expenses incurred due to the

measures put in place by civil authorities to stop the spread of COVID-19.

    67.         As a   result 0f Cincinnati’s repudiation 0r anticipatory breach 0f the


insurance Policy, Plaintiff has suffered actual damages.

    68.         Plaintiff seek    compensatory damages resulting from the Cincinnati’s

repudiation or anticipatory breach of contract, and further seek relief deemed appropriate


by this Court, including     attorneys’ fees   and   costs.


Breach of Good Faith and Fair Dealing

    69.         Plaintiff   Vandelay re-alleges each and every paragraph as though they are

set forth fully herein.


    70.         Defendant’s conduct constitutes a breach 0f the              common—law duty of good

faith   and fair dealing owed t0 insured   in insurance contracts.


    71.         “Good faith and fair dealing”        is   defined as the degree and diligence which a

man     of ordinary care and prudence      would          exercise in the    management      of one’s       own

business.


    72.         This tort arises from Texas law, which recognizes that a special relationship

exists as a result of the   unequal bargaining power between          Plaintiff (the policyholder)              and

Cincinnati (the insurer).


    73.         Part of this unequal bargaining power results from the fact that Cincinnati,


like other insurers, controls entirely the evaluation, processing             and denial 0f claims.

    74.         By immediately      refuting coverage         by claiming that COVID—19 does not

result in direct property loss, Cincinnati is attempting to vary the            term loss.


PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                  --                   PAG   E   |
                                                                                                           15
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                           Page 17 of 21 PageID 23



      75.          Cincinnati’s conduct appears t0 be nothing                more than an attempt             t0 put


insured in a position where they will be forced t0 accept lowball settlement offers simply

from the fear that their insurer will drag out proceedings well past the insured’s                    ability t0


remain financially Viable.

      76.          On   information and      belief, Cincinnati’s anticipated denial 0f             coverage       is



based on an internal, high-level directive t0 automatically deny                     all   pandemic—related

business—interruption claims. Cincinnati’s reservation of rights and anticipated denial of


coverage     is   unreasonable and reﬂects a failure to adequately and reasonably investigate

and evaluate       Plaintiff’s claim,   even though Cincinnati knew, 0r should have known by the

exercise 0f reasonable diligence that              its   liability       was reasonably     clear   under the

circumstances.          For these reasons, Cincinnati’s conduct described herein constitutes a

breach of the duty of good faith and          fair dealing.


      77.          Plaintiff is entitled, at a   minimum,     t0   all   compensatory damages, including

all   forms of loss resulting from Cincinnati’s breach 0f duty, such as additional                            costs,


economic hardship, losses due to nonpayment of the amount Cincinnati owes, and other

direct   and consequential damages, as well as exemplary damages.

Violation of Texas          Prompt PaV Act

      78.          Plaintiff   Vandelay re-alleges each and every paragraph as though they are

set forth fully herein.


      79.          Cincinnati has failed to timely and promptly pay as required under TeX. Ins.


Code §§ 542.055-542.059.

      80.          Cincinnati should be ordered t0 pay “in addition t0 the            amount 0f the claim,

interest    0n the amount of the claim        at the rate of 18 percent a year as          damages, together

with reasonable and necessary attorney’s             fees.    Nothing in      this subsection prevents the



PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                        --               PAG    E   |
                                                                                                              16
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                             Page 18 of 21 PageID 24



award of prejudgment            interest   0n the amount of the claim,         as provided   by law. TeX.            Ins.


Code   §   542.060(a)

    81.            Plaintiff    was forced        to retain the services 0f    an attorney and law          ﬁrm       to


represent    it   with respect to    its   claims against Cincinnati because 0f Cincinnati’s wrongful

acts 0r omissions. TeX. Ins.          Code    §   542.060(b).




           Violation ofthe Texas Insurance Code §541.061. §542.057—58. §542.060

    82.            Vandelay re-alleges each and every paragraph as though they are                      set forth


fully herein.


    83.            The Texas Insurance Code Chapter 541                      sets   out Unfair Methods of

Competition, Unfair 0r Deceptive Acts 0r Practices that insurance companies should not

engage      in,    as   well    as   Unfair       Settlement    Practices,   which includes things               like:


misrepresenting a material fact 0r policy provision; failing to attempt in good faith t0

effect a    prompt,     fair   and equitable settlement where the            insurer’ s liability has   become

reasonably clear; failing to provide a policyholder with a reasonable explanation of why a

claim was denied or offer of compromise; and refusing to pay a claim without conducting

a reasonable investigation.


    84.            Cincinnati has failed and continues t0           fail   and refuse t0 meet its obligations

under the Texas Insurance Code regarding payment of claims without delay due to                                       its



wrongful denial.

    85.            Cincinnati’s conduct constitutes a Violation 0f the Texas Insurance                          Code

§542.057—58. Cincinnati’s actions have                 damaged Vandelay       in excess 0f the jurisdictional


limits of this Court.




PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                         --               PAG     E   |
                                                                                                                17
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                 Page 19 of 21 PageID 25



      86.       Furthermore, for Cincinnati’s noncompliance with the Texas Insurance

Code, Unfair Settlement Practices, Vandelay      is   entitled t0 actual   damages, which include

the loss of the benefits that should have been paid pursuant to the Policy but for the

wrongful denial, court costs, consequential damages not covered by Vandelay’s Policy and

attorney’s fees. For   knowing conduct 0f the    acts described above,       Vandelay seeks three

(3)   times the actual damages against Cincinnati. TEX. INS.     CODE     §541.152.




                                    VI.      ATTORNEYS’ FEES

      87.       Plaintiff is   entitled t0 recover its    court costs and attorneys’ fees in

accordance with TEX. CIV. PRAC.        & REM. CODE   §§ 37.004, 37.005, 37.009, TEX. CIV. PRAC.

& REM. CODE § 38.001 and TEX. INS. CODE §542.060
                                  VII.     EXEMPLARY DAMAGES
      88.       Plaintiff   Vandelay re-alleges each and every paragraph as though they are

set forth fully herein.


      89.       The   acts of Cincinnati   complained of herein were committed knowingly,

willfully, intentionally,   with actual awareness, or with actual malice. In order to punish

Cincinnati for such unconscionable overreaching and t0 deter such actions and/or

omissions in the future, Vandelay seeks recovery from Cincinnati 0f exemplary damages

as provided   by Chapter 41 of the Texas     Civil Practice   and Remedies Code and TEX.             INS.


CODE §542.060.

                               VIII.   REQUESTS FOR DISCLOSURE
      90.       Pursuant t0 Rule 194 0f the Texas Rules of        Civil    Procedure, Cincinnati         is



hereby requested to disclose the information 0r material described in Rule 194.2. This                   is




PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE             --                 PAG   E   |
                                                                                                    18
905088
  Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20                          Page 20 of 21 PageID 26



a continuing duty and requires supplementation in accordance with the Texas Rules 0f


Civil   Procedure.

                                              NO WAIVER
    91.            By filing this lawsuit, Vandelay does not waive 0r release any rights,                   claims,


causes 0f action, 0r defenses 0r           make any            election 0f remedies that          it    has, but


expressly reserve such rights, claims, causes 0f action and defenses.




                                       CONDITIONS PRECEDENT
    92.           A11   conditions   precedent t0 Vandelay’s right t0                    recovery has been

performed, have occurred, and/or have been waived.

                                 IX.     REQUEST FOR RELIEF
          WHEREFORE,         Vandelay Hospitality Group LP request that Defendants The

Cincinnati Insurance       Company and Baron Cass be              cited to appear       and answer, and that

declaratory judgment be entered in Plaintiffs favor as stated herein, and that Plaintiff

have judgment against Defendant The Cincinnati Insurance Company for                                   all actual,



consequential and special damages, as well as exemplary damages, and that the Plaintiff

recover   its   attorney’s fees, costs 0f court,   and   all   such other   relief,   general 0r special, legal

or equitable, to which Plaintiff may       show itselfjustly entitled.




PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE                       --                 PAG     E   |
                                                                                                                19
905088
 Case 3:20-cv-01348-D Document 1-1 Filed 05/26/20        Page 21 of 21 PageID 27



                                                 Respectfully Submitted,


                                                   /s/   Shauna A. Izadi
                                                 SHAUNA A. IZADI
                                                 Texas Bar N0. 24041170
                                                 Email: sizadi@fﬂaw0fﬁce.com
                                                 Direct: 972—450-7331
                                                 JASON H. FRIEDMAN
                                                 Texas Bar No. 24059784
                                                 Email: iason@fﬂawoffice.c0m
                                                 Direct: 972.450.7339


                                                 FRIEDMAN & FEIGER LLP
                                                 5301 Spring Valley, Suite 200
                                                 Dallas, Texas 75254




PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE   --            PAGE   |
                                                                                  20
905088
